Case 5:19-cv-01120-SMH-KLH Document 19 Filed 08/13/20 Page 1 of 1 PageID #: 550



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

TONY THEDFORD                                     CIVIL ACTION NO. 19-1120

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

ANDREW SAUL, COMMISSIONER, U.S.                   MAGISTRATE JUDGE HAYES
SOCIAL SECURITY ADMINISTRATION

                                     JUDGMENT

         The Report and Recommendation of the Magistrate Judge having been

 considered, no objections thereto having been filed, and finding that same is supported

 by the law and the record in this matter,

         IT IS ORDERED that the Commissioner’s decision is hereby REVERSED AND

 REMANDED pursuant to the fourth sentence of 42 U.S.C. ' 405(g) for further

 proceedings consistent therewith.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 13th day of August,

 2020.




                                             _____________________________________
                                                  S. MAURICE HICKS, JR., CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT
